DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Election/Restrictions
Claims 22-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/27/2021. 
. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amplatz (U.S. Patent Publication No. 2002/0198561 A1).  Amplatz is cited in the IDS. 
	Regarding claim 1, Amplatz discloses an assembly (230) for forming (Paragraph 0104) an occlusive mesh (80, Abstract, Paragraphs 0104-0105) configured to treat a cerebral aneurysm (examiner notes the occlusive mesh 80 is capable of treating a cerebral aneurysm), the assembly comprising (230): a first member (232) having a first surface (234) bound between opposing (Fig. 10C) first longitudinal ends (upper end of 234 and end towards 236, Fig. 10C) and opposing first side edges (edges defined by bores, Fig. 10C), the first surface (234) having a first length (Fig. 10C) between the first longitudinal ends (upper end of 234 and end towards 236, Fig. 10C) and a first width (width of 234, Fig, 10C) between (Fig. 
	Regarding claim 2, Amplatz discloses the assembly of Claim 1, wherein the first concave region (bottom region of 234, Fig. 10C) is surrounded by (Fig. 10C, Paragraph 0104) the first convex region (upper region of 234, Fig. 10C). (Fig. 10C, Paragraphs 0104-0105). 
	Regarding claim 3, Amplatz discloses the assembly of Claim 1, wherein the second convex region (upper region of 238, Fig. 10C) is surrounded by the second concave region (bottom region of 238, Fig. 10C). (Fig. 10C, Paragraphs 0104-0105).
	Regarding claim 4, Amplatz discloses the assembly of Claim 1, wherein: the first concave region (bottom region of 234, Fig. 10C) is surrounded by the first convex region (upper region of 234, Fig. 10C), 
Regarding claim 5, Amplatz discloses the assembly of Claim 1, wherein the mesh (80) is a flattened tubular braid (Paragraph 0105). (Paragraph 0105). 
	Regarding claim 8, Amplatz discloses the assembly of Claim 1, wherein a radius of curvature (see annotated Figure below) of the first convex region (upper region of 234, Fig. 10C) is greater than a radius of curvature (see annotated Figure below) of the first concave region (bottom region of 234, Fig. 10C).

    PNG
    media_image1.png
    548
    957
    media_image1.png
    Greyscale

	Regarding claim 9, Amplatz discloses the assembly of Claim 1, wherein a radius of curvature (see annotated Figure above) of the second convex region (upper region of 238, Fig. 10C) is greater than a radius of curvature (see annotated Figure above) of the second concave region (bottom region of 238, Fig. 10C).
	Regarding claim 10, Amplatz discloses the assembly of Claim 1, wherein the assembly (230) is configured to withstand the application of heat at a temperature sufficient to shape set (Paragraph 
	Regarding claim 11, Amplatz discloses the assembly of Claim 1, wherein the first concave region (bottom region of 234, Fig. 10C) is a divot (Fig. 10C).
	Regarding claim 12, Amplatz discloses the assembly of Claim 11, wherein the divot (Fig. 10C) extends laterally across (Fig. 10C) at least a portion (Fig. 10C) of the first width (width of 234, Fig, 10C). (Fig. 10C, Paragraph 0104).
	Regarding claim 13, Amplatz discloses the assembly of Claim 11, wherein the divot (Fig. 10C) extends lengthwise across (Fig. 10C) at least a portion of the first surface (234). (Fig. 10C, Paragraph 0104).
	Regarding claim 14, Amplatz discloses the assembly of Claim 1, wherein the side edges (edges defined by bores, Fig. 10C) of the first surface (234) are generally parallel (Fig. 10C) to one another. (Fig. 10C, Paragraph 0104).
	Regarding claim 15, Amplatz discloses the assembly of Claim 1, wherein the side edges (edges defined by bores, Fig. 10C) of the second surface (238) are generally parallel (Fig. 10C) to one another. (Fig. 10C, Paragraph 0104).
Allowable Subject Matter
Claims 6-7 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: there is no prior art alone or in combination that teaches an assembly for forming that includes the combination of recited limitations in claims 6-7 and 16 and 18. The art alone or in combination did not teach the the .
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.